Citation Nr: 0939345	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-24 826 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to an initial compensable rating for the 
residuals of a bilateral reduction mammoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1997 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The file was subsequently transferred 
to the RO in Columbia, South Carolina.  In July 2008, the 
Veteran testified at a videoconference haring before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

In September 2008, the Board remanded the case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  A review of the record 
shows the Veteran was notified of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
her claim in letters from the RO dated in October 2001, 
February 2006, August 2006 and October 2008.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), has also held that the VCAA notice requirements 
applies to all elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2009).  

The Veteran's claims include entitlement to service 
connection for left hip disability.  Service treatment 
records show she was treated for left hip tendonitis in 
March 2000 and left greater trochanteric bursitis in 
April 2000.  Treatment included physical therapy and an 
anesthetic injection for pain relief.  An April 2000 X-ray 
examination report revealed no significant bony 
abnormalities.  In a report of medical assessment completed 
in May 2001 in connection with the Veterans service 
separation, the Veteran expressed concern with problems with 
her left hip, and the physician commented history of left 
greater trochanteric bursitis - better.  The Veteran filed 
her service connection claim in July 2001.  

A May 2006 VA examination included a diagnosis of resolved 
left hip tendinitis and noted that X-rays of the left hip 
revealed minimal osteophytic changes at the lateral ends and 
upper end of the acetabulum.  The physician who conducted the 
clinical examination did not provide an opinion as to whether 
the left hip osteophytes were a chronic residual of injury of 
disease incurred during active service.  In its 
September 2008 remand, the Board requested return of the 
claims file to the physician for a medical opinion.  The 
Board specified that if that physician was not available, the 
file was to be reviewed by another physician for an opinion 
based on any necessary examination and review of the record.  

During remand, the Veteran underwent a VA examination by a 
nurse practitioner in March 2009 and gave a history of left 
hip pain in service and said she had a steroid injection with 
relief of pain for one year.  She reported that in 2002 she 
had renewed left hip problems, which she described as 
stiffness and decreased stamina doing training exercises with 
the reserves on drill weekends.  The Veteran said she did not 
seek any medical attention until 2007 when she sought 
attention at the El Paso VA for left hip stiffness.  
(Progress notes from a VA clinic in El Paso show that at an 
initial primary care visit in October 2006, the Veteran's 
complaints included left hip pain.  Records dated from 
October 2006 to August 2007 do not mention the left hip, and 
there are no later progress notes in the claims file.)  

On clinical examination of the left hip in March 2009, there 
was tenderness and guarding of movement, and the examiner 
reported there was objective evidence of pain with active 
motion of the left hip.  The examination report included a 
March 2009 X-ray report for both hips in which the 
radiologist stated there were no bone or soft tissue 
abnormalities.  The clinical diagnosis reported by the nurse 
practitioner was left hip osteophytes.  Under the heading 
medical opinion, the nurse practitioner said the left hip 
osteophytes condition/disability is at least as likely as not 
caused by or a result of active service.  Under the heading, 
rationale for opinion given, the nurse practitioner said, 
"[p]revious X-ray results are not available, but current 
bilateral X-rays of the hips are normal.  Physical exam is 
consistent with history; however there is a lack of medical 
documentation to pinpoint the onset and duration and 
condition other than [V]eteran statement."

The Board finds the March 2009 VA examination report to be of 
limited probative value.  In this regard, the nurse 
practitioner said previous X-ray results are not available, 
but the claims file, which she said she reviewed, includes an 
in-service April 2000 X-ray report as well as a VA left hip 
X-ray report incorporated into the report of the May 2006 VA 
examination.  In addition, the nurse practitioner did not 
reconcile the diagnosis she provided, left hip osteophytes, 
with the contemporaneous X-rays, which the radiologist said 
showed no bone or soft tissue abnormalities.  Further, and of 
particular importance, there was lack of compliance with the 
Board's request that its remand questions regarding the left 
hip be addressed by a physician, either the physician who 
conducted the May 2006 examination or if that physician was 
unavailable, by another physician.  

As to the issue of entitlement to an initial compensable 
rating for residuals of a bilateral reduction mammoplasty, in 
the September 2008 remand, the Board clearly and specifically 
requested that the Veteran be examined by a physician.  
Despite this request, the March 2009 VA examination for 
gynecological conditions and disorders of the breast was 
conducted by a nurse practitioner.  In the examination 
report, the nurse practitioner said she could not resolve the 
issue as to whether the breast surgery in December 2000 
resulted in loss of 25 percent or more of breast tissue 
without resorting to mere speculation.  

A medical opinion on the question of amount of breast tissue 
loss is central to the issue of entitlement to an initial 
compensable rating for the Veteran's service-connected 
residuals of her bilateral reduction mammoplasty, which is 
rated under 38 C.F.R. § 4.116, Diagnostic Code 7626.  That 
diagnostic code provides a zero percent rating for breast 
surgery with wide local excision (defined as removal of a 
portion of the breast tissue) without significant alteration 
of size or form.  Wide local excision with significant 
alteration of size or form of both breasts 
warrants 50 percent rating.  38 C.F.R. § 4.116, Diagnostic 
Code 7626 (2009).  

Service treatment records show the Veteran was seen in a 
plastic surgery clinic in November 2000 and complained of 
large breasts and complained of low back pain not effectively 
treated with Motrin.  She also complained of shoulder 
grooving and reported her current bra size was 38DD.  On 
physical examination, the plastic surgeon described large 
pendulous breasts, with grade II ptosis.  The plastic surgeon 
stated that the Veteran was a candidate for reduction 
mammoplasty.  An operation report shows the Veteran underwent 
reduction mammoplasty in December 2000.  Findings noted in 
the operation report were enlarged, ptotic breasts.  

The December 2000 pathology report, which was obtained and 
added to the record while the case was in remand status, 
states the excised left breast tissue consisted a 792 gram 
mass, which was 35.5 by 13.5 by 4.0 centimeters of skin and 
underlying fibroadipose tissue.  Excised right breast tissue 
consisted of an 854 gram mass of seven fragments of skin and 
underlying fibroadipose tissue measuring 26.0 by 24.0 by 4.0 
centimeters in aggregate.  The final diagnosis for each 
breast was breast tissue, excision, mild fibrocystic change 
with chronic mastitis.  In May 2001, the plastic surgeon said 
the incisions were well healed.  He said size and shape were 
good, and the breasts were soft with no evidence of fat 
necrosis.  In conjunction with her appeal, the Veteran states 
her bra size changed from 38DD to 38B, and she states she 
suffers from hypersensitivity in the area of both areolas, 
which were removed and reattached during the in-service 
surgery.  She in effect argues the attendant discomfort 
should be rated as analogous to painful and tender scars.  

The Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders. See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As there has been less than 
substantial compliance with the Board's September 2008 
remand, the Board must remand for additional development 
prior to its adjudication of the Veteran's claims.    

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and request that she provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who have treated her 
for a left hip disorder or  residuals of 
her bilateral reduction mammoplasty at 
any time since service.  After she has 
signed the appropriate releases, those 
records should be obtained and records 
not already in the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran,  a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the Veteran's available records 
have been associated with the claims 
folder, the Veteran should be afforded a 
VA orthopedic examination by a qualified 
physician.  The purpose of the orthopedic 
examination is to determine the nature 
and etiology of the Veteran's claimed 
left hip disability.  All indicated 
studies, including X-rays, should be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review.  A notation that this record 
review took place should be included in 
the examination report.  

After examination of the Veteran and 
review of the record, including the 
Veteran's service treatment records, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current left hip disability had its 
onset in service or is causally related 
to any incident of service.  

Even if the physician does not diagnose a 
current left hip disability at the time 
of the examination, VA X-rays of the left 
hip in May 2006 reportedly showed minimal 
osteophytic changes at the lateral ends 
and upper end of the acetabulum, which is 
during the pendency of this appeal and 
satisfies the requirement that there be a 
current disability.  McLain v. Nicholson, 
21 Vet. App. 319 (2007).  

The physician is therefore requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the 
osteophytic changes shown in May 2006 VA 
X-rays of the left hip had their onset in 
active service or are otherwise the 
result of disease or injury in service.  

All examination findings, along with the 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

3.  In addition, the AMC/RO should 
arrange for a VA examination of the 
Veteran by a plastic surgeon.  The 
purpose of the examination is to 
determine the nature and severity of the 
Veteran's residuals of a bilateral 
reduction mammoplasty.  All indicated 
studies should be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the plastic surgeon for 
review.  Notation that this record review 
took place should be included in the 
examination report.  

After examination of the Veteran and 
review of the record, including the 
service treatment records pertaining to 
the size and shape of the Veteran's 
breasts before and after the 
December 2000 in-service bilateral 
reduction mammoplasty and consideration 
of the December 2000 pathology report 
(which provides the weight and dimensions 
of the excised breast tissue), the 
plastic surgeon should provide an opinion 
as to whether the in-service removal of 
breast tissue resulted in significant 
alteration of size or form of both 
breasts.  The plastic surgeon is also 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the in-service removal of breast tissue 
resulted in loss of 25 percent or more of 
tissue from a single breast or both 
breasts in combination as a showing of 
such a loss may entitle the Veteran to 
special monthly compensation under 
38 C.F.R. § 3.350. 

The plastic surgeon should also describe 
the size and characteristics of the 
Veteran's surgical scars associated with 
the in-service bilateral reduction 
mammoplasty.  In addition, the plastic 
surgeon should state whether there is 
objective evidence of hypersensitivity or 
pain in the area of both areolas, which 
were removed and reattached during the 
in-service surgery.  

The examination by the plastic surgeon 
should be conducted following the 
protocol and applicable portion of VA's 
Disability Examination Worksheet for 
Scars as updated in February 2009 and the 
applicable portion of the Disability 
Examination Worksheet for Gynecological 
Conditions and Disorders of the Breast.  

All examination findings along with the 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

4.  The Veteran must be given adequate 
notice of the date and place of  each 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need 
take no action unless otherwise notified.  
VA will notify the Veteran if further 
action is required on her part.


The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



